UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1901


ABDOULAYE KOUNDARA DIALLO,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     January 28, 2009              Decided:   June 8, 2009


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Oti W. Nwosu, THE LAW OFFICE OF OTI W. NWOSU, Arlington,
Virginia, for Petitioner. Gregory G. Katsas, Assistant Attorney
General, Susan Houser, Senior Litigation Counsel, Francis W.
Fraser,   Senior  Litigation Counsel,  Office   of  Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Abdoulaye    Koundara     Diallo,          a    native      and    citizen    of

Guinea,   petitions       for    review    of       an       order   of    the    Board     of

Immigration Appeals (“Board”) denying his motion to reconsider

and declining to certify the case to itself pursuant to 8 C.F.R.

§ 1003.1(c) (2008).            Because we find that we lack jurisdiction

to   review    the    Board’s    refusal       to    exercise        its    discretionary

authority     to     certify    the   case,     we       dismiss     the    petition       for

review.     See Liadov v. Mukasey, 518 F.3d 1003, 1010-11 (8th Cir.

2008); cf. Mosere v. Mukasey, 552 F.3d 397, 398-99 (4th Cir.

2009)   (holding       that     the   court     lacks         jurisdiction        over     the

Board’s refusal to exercise its authority to sua sponte reopen

under 8 C.F.R. § 1003.2(a)).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     PETITION DISMISSED




                                           2